Citation Nr: 1129987	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  04-33 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a higher initial evaluation for mechanical low back pain with left-sided sciatica disability, evaluated as 10 percent disabling from April 14, 2004 to July 14, 2004; 20 percent disabling from July 15, 2004 to September 16, 2004; and 10 percent disabling since September 17, 2004.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney



ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1998 to April 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in pertinent part granted service connection for left-sided sciatica evaluated as 10 percent disabling effective April 14, 2004.  Jurisdiction over the Veteran's claims now resides with the Pittsburgh, Pennsylvania RO.

In an April 2006 decision, the Board remanded the case for further development, including a VA examination. 

In August 2009, the Board granted a 20 percent rating for mechanical low back pain with left sided sciatica from July 15 to September 16, 2004.  It denied a rating in excess of 10 percent during any other period since the effective date, April 14, 2004.  The RO located in Pittsburgh, Pennsylvania issued a November 2009 rating action that implemented the Board's orders.  

The Veteran appealed the August 2009 Board decision to the United States Court of Appeals for Veterans' Claims (Court).  

The Veteran also filed a motion for reconsideration of the August 2009 Board decision in September 2009.  The motion was denied by the Board in June 2010.  In correspondence received in September 2010, he filed another motion for reconsideration of the Board's June 2010 denial of reconsideration.  In November 2010, he withdrew his motion for reconsideration and continued with his appeal before the Court.  

Before the Court issued a decision, the Veteran and the Secretary of VA filed a Joint Motion for Vacutur and Remand (Joint Motion) of the August 2009 Board denial.  The Joint Motion vacated the August 2009 Board denial and remanded the issue to the Board for compliance with its instructions.  The Court granted the Joint Motion in March 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The April 2006 remand sought to afford the Veteran a current VA examination.  Subsequent to the remand, the Veteran's address of record changed from Germany to a city in Florida.  The Appeals Management Center arranged for an examination to be conducted at the nearest available VA facility, which was in Alabama.  At the time of the Board's August 2009, rating decision, evidence in the claims file showed that he had failed to report for the scheduled examination and the record included no information as to why he had failed to report.

As part of his September 2009 and August 2010 motions for reconsideration, the Veteran submitted email correspondence with the VA RO in Montgomery Alabama, in which he reported that he had moved back to Germany and sought to reschedule the VA examination.  

The March 2011 Joint Motion was premised on a finding that the reasons or bases discussed in the Board's August 2009 denial were inadequate.  The Board failed to consider the Veteran's rescheduling requests in finding an absence of good cause for missing the VA examination.  It instructed the Board to provide adequate reasons or bases in determining whether the Veteran presented good cause for missing the scheduled VA examination.  

Since the evidence now shows that the Veteran was living thousands of miles from the location of the scheduled examination, he has demonstrated good cause for failing to report for the examination.  Another VA examination must be provided to evaluate the current status of his service connected mechanical low back pain with left-sided sciatica.

The Veteran is again advised that it is his responsibility to keep VA advised of his whereabouts and cooperate with the AMC/RO in scheduling and attending his VA examination.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the severity of the service connected mechanical low back pain with left sided sciatica.  

The claims folder (or the relevant portions thereof) must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  All necessary tests and studies should be conducted, including neurological testing to determine the severity of the left sided sciatica disorder.

The ranges of motion of the lumbosacral spine should be reported in degrees.  The examiner should note the point, if any, in the ranges of motion at which pain occurs.  

The examiner should also provide an opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  The examiner should express this opinion in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner should determine whether there is any additional neurological disability, associated with the Veteran's back disability, including bowel or bladder impairment.  All neurologic symptoms should be reported, including 

The examiner should report whether there have been any periods when physicians have prescribed bed rest for the back disability.

All necessary tests and studies should be conducted in making this determination.

2.  The Agency of Original Jurisdiction (AOJ) should review the examination report to ensure that it contains the information requested in this remand and is otherwise complete.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


